Citation Nr: 0313453	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  95-05 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for left leg 
disability.

(The veteran's claim challenging the propriety of the initial 
noncompensable and 10 percent evaluations assigned for his 
service-connected residuals of left foot trauma with 
degenerative changes is the subject of a separate decision of 
the Board.)


REPRESENTATION

Appellant represented by:	Patrick J. Morgan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his treating physician


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that denied the veteran's application 
to reopen claims of service connection for low back, left leg 
and left foot disabilities.  The veteran perfected a timely 
appeal of this determination to the Board.

In April 1997, the veteran, his spouse and one of his 
treating physicians testified at a Board hearing held in 
Washington, DC, conducted before another Veterans Law Judge 
(then known as a Member of the Board), which was limited to 
the question of whether new and material evidence had been 
submitted to reopen claims of service connection for left 
foot, left leg and low back disabilities, which had been 
denied by the RO in an unappealed April 1977 rating action.  
In this regard, the Board notes that it must first determine 
whether the veteran has presented new and material evidence 
sufficient to reopen a claim of service connection before it 
can consider the merits of the claim because doing so goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).  

In a June 1997 decision, the Board reopened the veteran's 
left foot claim, which constituted a complete grant of the 
benefit sought on appeal; the Board simultaneously remanded 
that issue for further development and adjudication on the 
merits of that claim.  In January 2000, the RO granted 
service connection for residuals of left foot trauma with 
degenerative changes, and the veteran's challenge to the 
initial evaluations assigned is the subject of a separate 
decision.

In the June 1997 decision, the Board also denied the 
veteran's application to reopen his claims of service 
connection for left leg and low back disabilities.  The 
veteran appealed the Board's determination the United States 
Court of Appeals for Veterans Claims (Court).  In a January 
1999 order, the Court granted a joint motion for remand, 
vacating the Board's decision and remanding this case for 
compliance with the terms of the joint motion.  

Thereafter, in a December 1999 decision, the Board reopened 
the veteran's claims of service connection for left leg and 
low back disability, which constituted a complete grant of 
the benefits sought on appeal; the Board again simultaneously 
remanded these issues to the RO for further development and 
adjudication.  

In August 2001, the Board characterized the issues on appeal 
as entitlement to service connection for disabilities of the 
left leg and low back and remanded the matter in light of the 
veteran's request for a Board hearing on the merits of these 
claims; that hearing was held in February 2003 before the 
undersigned Veterans Law Judge.  At the February 2003 
hearing, the veteran, his spouse and another of his treating 
physicians, accompanied by the veteran's attorney, offered 
testimony on the merits of the veteran's claims.  In light of 
the foregoing, because only the undersigned Veterans Law 
Judge had taken testimony with regard to the merits, rather 
than the reopening, of these claims, single judge disposition 
is appropriate.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.707 (2002).


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's persistent mechanical low back pain with 
disc herniation at L5-S1 and L4-L5, status post a successful 
laminectomy and posterior fusion, had its onset during 
service.

3.  The veteran's left knee mild degenerative joint disease 
had its onset during service.


CONCLUSIONS OF LAW

1.  Persistent mechanical low back pain with disc herniation 
at L5-S1 and L4-L5, status post a successful laminectomy and 
posterior fusion was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  Left knee mild degenerative joint disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims of 
service connection for low back and left leg disabilities, 
and that the requirements of the VCAA have in effect been 
satisfied.

In July and September 2000, the veteran was provided with VA 
examinations to determine the nature and extent of his low 
back and left leg disabilities and to obtain an opinion as to 
the etiology of these conditions.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  He and his representative have been 
provided with a statement of the case and supplemental 
statements of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  In numerous communications, the RO 
notified the veteran of the evidence needed to substantiate 
his claims and offered to assist him in obtaining any 
relevant evidence.  These communications gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  There is no identified evidence that has 
not been accounted for and the veteran's representative has 
been given the opportunity to submit written argument.  

In reaching this determination, the Board acknowledges that 
most of the veteran's service medical records have not been 
associated with the claims folder because they were destroyed 
in a fire at the National Personnel Records Center (NPRC) in 
1973.  The Board notes, however, that of record is an October 
1955 "Individual Sick Slip" and the veteran's travel 
orders.  Unfortunately, despite the RO's efforts, the 
remainder of these records are unavailable.  In light of the 
foregoing, however, as well as the following decision 
granting service connection for low back and left leg 
disabilities, the Board finds that VA has expended all 
reasonable efforts to procure alternative service records for 
the veteran.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, in light of the Board's favorable 
decision and the record on appeal, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, service 
connection may be granted for disability proximately due to 
or the result of a service-connected disability and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  In doing so, where as here the Board 
is presented with conflicting medical evidence, it is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 
30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In 
this regard, the Board notes that the Federal Circuit and the 
Court have both specifically rejected the "treating 
physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Instead, in Guerrieri, the Court offered guidance on the 
assessment of the probative value of medical opinion 
evidence.  The Court instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Id. at 470-
71.

In his statements and hearing testimony, the veteran 
essentially contends that since sustaining trauma to his left 
foot, low back and left leg when a trailer tilted over and 
landed on him during service, he has had chronic low back and 
left leg problems.  The veteran also cites private medical 
evidence indicating that he has low back and left leg 
disabilities that are related to that in-service incident.  
Further, although his service medical records have been 
destroyed in the 1973 NPRC fire, he points to October 1955 
sick slips and travel orders, which reflect that, due to 
trauma he sustained, he was ordered "home" for treatment.  
In addition, the veteran points to lay statements drafted by 
a fellow serviceman to establish that the occurrence of the 
in-service injury.

As a preliminary matter, the Board notes that it has reviewed 
the voluminous medical and lay evidence of record, which is 
dated since the 1950s.  Because available service records 
show that the veteran sustained an injury during service, and 
since the post-service records reflect that the veteran 
suffers from low back and left leg disabilities, the Board 
will focus on the evidence that relates to whether either of 
these condition was incurred in or aggravated by disease or 
injury that took place during the veteran's military service 
to his service-connected left foot disability.  See Gonzalez 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Private medical records, dated in May 1957, show that the 
veteran was diagnosed as having a herniated nucleus pulposus 
due to an unknown cause.  Further, private treatment records, 
dated in the 1970s, reflect that the veteran reported 
suffering from intermittent low back pain since the 1950s.  
In addition, during a February 1977 VA examination, the 
veteran reiterated a history of having low back and left leg 
disability stemming from trauma he sustained while in service 
in 1955 when a trailer fell on him and he fractured his left 
foot; that physician diagnosed the veteran as having "a 
history of back and left lower leg injury in 1955."

Also of record are photographs of the veteran, taken in 1955 
while he was serving in Japan, showing that he used crutches 
due to the in-service injury.  Further, in August 1993 and 
January 1995 lay statements, drafted by JRC and AHB, 
respectively, two of his fellow servicemen confirm his 
account of the in-service low back and left leg injuries.

In addition, in a comprehensive September 1996 report, Dr. 
Shane J. Kraus reported that he had treated the veteran since 
1979 and discussed, in detail, the veteran's in-service and 
post-service medical history.  Further, after citing to the 
assessments of other examiners, as well as to the findings of 
diagnostic studies, he opined that based on a review of his 
medical records and his treatment of the veteran that the 
veteran's low back and left leg disabilities were directly 
related to the 1955 in-service trauma.

In December 1997, the veteran was afforded a VA podiatric 
examination.  In the examination report, which focused on the 
veteran's left foot disability, the physician discussed the 
history of the veteran's low back condition and performed a 
physical examination of the veteran's lumbar spine.  
Thereafter, the physician reported that there was "some 
interplay" between the veteran's left foot and low back 
conditions.

In a February 2000 report, Dr. Kraus indicated that he had 
again reviewed the veteran's available service medical 
records, as well as the pertinent post-service medical 
records, dated since 1955.  Further, he also considered 
medical records and reports, dated since his earlier report.  
Following this review, Dr. Kraus reaffirmed his assessment 
that the veteran's low back and left leg injuries were 
directly sustained due to the in-service injury.

In July 2000, the veteran was afforded a formal VA orthopedic 
examination.  At the outset of the report, the physician 
discussed the veteran's pertinent medical history.  
Following his physical examination of the veteran and in 
light of the results of diagnostic studies that he 
administered as part of the evaluation, the physician 
diagnosed the veteran as having persistent mechanical low 
back pain, status post a successful laminectomy and posterior 
fusion, as well as left knee mild degenerative joint disease.  
Thereafter, he commented that low back and left foot injuries 
aggravated each other because a flare-up of the foot 
condition worsened his low back disability since it altered 
his walk, and that a flare-up of his low back condition 
worsened his left foot disability because he would be unable 
to adjust his posture.  The examiner, however, offered no 
other comments regarding the etiology of the veteran's low 
back and left leg disabilities.

In September 2000, the veteran was afforded another formal VA 
orthopedic examination.  At the outset of the report, this 
physician also discussed, in detail, the veteran's pertinent 
in-service and post-service medical history.  In addition, he 
too conducted a physical examination of the veteran and 
administered diagnostic tests.  The examiner also noted July 
2000 examiner's impression that the veteran's left foot 
disability "contributed to his back condition."  
Thereafter, he opined that based on the veteran's history, 
the in-service injury led to his development of a herniated 
disc between L5-S1 and L4-L5, for which he underwent surgery.  
In offering this assessment, however, he expressed some 
skepticism regarding whether the in-service injury occurred, 
stating that there were no records to support his in-service 
incurrence of low back disability.  In addition, the examiner 
opined that the veteran's left foot disability did not cause 
or worsen his low back disability, reporting, "This record 
does not reflect a chronic left foot condition."

In February 2003, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge.  During the 
hearing, he reiterated a history of low back and left leg 
problems consistent with that noted above  Further, he cited 
the service travel orders directing him to be returned home 
immediately for treatment, and maintained he needed to do so 
because the injuries he sustained were not confined to his 
left foot.  In addition, his spouse testified that the 
veteran limped when he returned from service.  

During the hearing, Dr. Kraus testified that he had been a 
practicing physician for more than twenty years and had a 
great deal of experience treating and evaluating back pain 
and injuries.  He added that he initially began treating the 
veteran in the 1970s and had seen him as recently as one week 
earlier.  The physician reported that when the trailer titled 
over during service and injured the veteran's left foot, low 
back and left leg, all three parts suffered a "crushed 
torque injury."  Dr. Kraus thereafter proceeded to explain, 
in detail, how, based on his review of the veteran's records, 
his physical evaluations of the veteran, and the clinical and 
diagnostic findings his low back and left leg disabilities 
were consistent with crushed torque injuries in support of 
his conclusion that the veteran's low back and left leg 
disabilities were related to that in-service trauma; he 
identified the latter disability as osteoarthritis of the 
left knee.  Dr. Kraus added that the left foot injury could 
also have led to the development of the veteran's low back 
disability.

After a careful review of the record, the Board concludes 
that service connection for is warranted for low back and 
left leg disabilities.  In reaching these conclusions, the 
Board notes that Dr. Kraus, who has treated the veteran for 
many years, and who specifically indicated that the veteran 
was well known to him, repeatedly diagnosed him as each of 
these conditions due to his confirmed in-service trauma.  
Moreover, he has offered these assessments after at least two 
detailed reviews the veteran's in-service and post-service 
medical records.  In addition, because he has treated the 
veteran for these conditions since the late 1970s, he has had 
the unique opportunity to evaluate the veteran's symptoms 
since that time, including the progression of the 
disabilities.  Further, he has explained in detail the basis 
for his conclusions.  Moreover, the record establishes that 
Dr. Kraus has specialized training and skill in evaluating 
orthopedic disabilities, and especially those involving the 
back.  As such, the Board is of the opinion that the 
information contained in his reports and testimony is of the 
greatest probative value.  

In addition, with respect to the veteran's low back, the 
Board observes that his impressions regarding the onset of 
the veteran's this condition are consistent the one offered 
by the September 2000 VA examiner.  In this regard, the Board 
acknowledges that the September 2000 VA examiner expressed 
some skepticism regarding the occurrence of the in-service 
trauma, but the Board notes that the evidence shows that it 
did it fact take place.  Further, the Board observes that the 
September 2000 VA examiner reported that his review of the 
records did not show that the veteran had a chronic left foot 
condition; however, service connection has been in effect for 
the veteran's residuals of left foot trauma with degenerative 
changes, and the condition is evaluated as 30 percent 
disabling, i.e., it is symptomatic.

In any event, the Board notes that there are only two 
opinions of record addressing whether the veteran's low back 
disability is directly related to the in-service trauma, and 
both reflect that the veteran's low back disability was 
incurred in service.  As such, in the absence of any 
contradictory medical opinion, the Board finds that the 
evidence supports the veteran's claim of entitlement to 
service connection for persistent mechanical low back pain 
with disc herniation at L5-S1 and L4-L5, status post a 
successful laminectomy and posterior fusion, and that service 
connection is thus warranted.

With respect to the veteran's left leg disability, the only 
opinions of record addressing whether this condition is 
directly related to the veteran's in-service injury are those 
offered by Dr. Kraus.  For the reasons discussed above, i.e., 
Dr. Kraus' careful review of the veteran's in-service and 
post-service medical records, his physical examinations of 
the veteran, his well-reasoned explanation for his assessment 
that the veteran's residual "crush-torque injury," was 
incurred in service, as well as his specialized training and 
knowledge, the Board finds his assessments to be of great 
probative value.  Moreover, in the absence of any 
contradictory medical opinion regarding the direct incurrence 
of the veteran's left leg disability, the Board finds that 
the evidence supports the veteran's claim of entitlement to 
service connection for this condition, and thus service 
connection is warranted.

In reaching these determinations, the Board observes that at 
every opportunity since the 1950s, a period of almost fifty 
years, including when seeking treatment, the veteran has 
consistently reported a history of low back and left leg 
trauma in service in 1955.  As such, in its role as fact 
finder, the Board finds the veteran to be a very credible 
witness and historian and has accepted his account of the in-
service low back and left leg injuries, which as noted above, 
are corroborated by other evidence in the record.

Finally, in light of the Board's determinations that direct 
service connection is warranted for low back and left leg 
disabilities, that aspect of the veteran's claims that 
implicitly sought service connection on the basis that these 
conditions were either caused or aggravated by the veteran's 
service-connected left foot disability is moot.


ORDER

Service connection for persistent mechanical low back pain 
with disc herniation at L5-S1 and L4-L5, status post a 
successful laminectomy and posterior fusion is granted.

Service connection for left knee mild degenerative joint 
disease is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

